DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
3.        Claims 1-5 are allowed.
4.       The following is an examiner’s statement of reasons for allowance: 
           The claims are allowed for the reason that prior art of record do not teach or suggest the claimed configuration of a roll paper steering device as recited in the claims.  The steering device comprising the limitations: 
            a guide rail (17) fixed to a main body frame; 
            a guide (19A, 19B) engaged with the guide rail so as to be movable along the guide rail; 
            a holding shaft fixing member (23) supported by the guide rail via the guide;
             a roll paper holding unit (21) including a roll shaft (32) and mounted to the holding shaft fixing member (23) ; 
           a movable member (27) configured to hold a motor and an external thread portion that rotates by the motor and adjustably mounted to the holding shaft fixing member;

           a first adjustment unit (45) that causes the holding shaft fixing member (23)  to swing to an inclination where a tip of the roll shaft 36 is positioned upward, to thereby adjust a posture of the holding shaft fixing member with respect to the main body frame; and 
            a second adjustment unit (47) configured to adjust a position at which the movable member is mounted to the holding shaft fixing member.  

    PNG
    media_image1.png
    831
    918
    media_image1.png
    Greyscale

     Claim 5 is allowed for the reason that prior art of record do not teach or suggest the claimed  method of assembling a roll paper steering device for assembling the roll paper steering device according to claim 1 to a main body frame in a state where a mounting position and a mounting angle of the roll paper steering device are adjusted, the method comprising:  38 
          a first adjustment assembly step for fixing the guide to the holding shaft fixing member in a state where a mounting angle of the roll shaft is adjusted using the first adjustment unit; and 

           after the guide is fixed to the holding shaft fixing member at a predetermined mounting angle in a posture where the holding shaft fixing member is guided to the guide rail via the guide in the first adjustment assembly, the holding shaft fixing member is adjusted to a posture where the external thread portion is parallel with the guide rail and the movable member is fixed to the holding shaft fixing member at a predetermined mounting angle in the second adjustment assembly.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853